ORDER
PER CURIAM.
Barbara Tureen (hereinafter, “Client”) appeals from a judgment entered upon a jury verdict in favor of Ziercher & Hoeker, P.C. on her claim for legal malpractice. Client claims the trial court erred in refusing to submit her proposed negligence instruction and in submitting a contributory negligence instruction.
We have reviewed the briefs of the parties, the transcript, and the legal file, and find the trial court did not abuse its discretion in instructing the jury in this case. Higby v. Wein, 996 S.W.2d 95, 97 (Mo.App.E.D.1999). An opinion reciting the de-tañed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Riñe 84.16(b).